DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title has been amended as follows:


METHOD, MEDIUM, AND SYSTEM FOR GENERATING INFORMATION

The claims have been amended in accordance with an interview with the attorney of record as follows:


1.	( Currently Amended)  A method for generating information, comprising:
acquiring total number information and initial routing information of a specified item, the initial routing information comprising at least one piece of item supply link information and at least one piece of item display link information corresponding to the specified item;
querying at least one initial link path between the at least one piece of item supply link information and the at least one piece of item display link information in the initial routing information;

generating and transmitting updated routing information through the updated link path, 
wherein the determining of the updated link path between the at least one piece of item supply link information and the at least one piece of item display link information based on the total number information and the at least one initial link path comprises:
querying, for an initial link path among the at least one initial link path, initial number information corresponding to the initial link path, and establishing an initial corresponding relationship between initial item supply link information, initial item display link information, and the initial number information corresponding to the initial link path; and
establishing an initial corresponding relationship table based on at least one of the initial corresponding relationships corresponding to the at least one initial link path, and
wherein the determining of the updated link path between the at least one piece of item supply link information and the at least one piece of item display link information based on the total number information and the at least one initial link path comprises:
ranking the initial number information in the initial corresponding relationship table in descending order, to obtain a number information sequence;
extracting a piece of first target item supply link information and a piece of first target item display link information corresponding to a preset number of pieces of initial number information in the number information sequence; and
determining a first updated link path corresponding to the specified item based on the piece of first target item supply link information and the piece of first target item display link information.

	2.	(Original)  The method according to claim 1, wherein the querying of the at least one initial link path between the at least one piece of item supply link information and the at least one piece of item display link information in the initial routing information comprises:
determining, for item supply link information of the at least one piece of item supply link information, an initial link path corresponding to the item supply link information based on item display link information having a link relationship with the item supply link information.

	3.	(Canceled)  



Canceled)  




	5.	(Currently Amended) The method according to claim 1[[3]], wherein the determining of the updated link path between the at least one piece of item supply link information and the at least one piece of item display link information based on the total number information and the at least one initial link path comprises:
setting, for the initial number information in the initial corresponding relationship table, a ratio between clicks of the initial item display link information corresponding to the initial number information and the initial number information as an initial conversion rate, the initial conversion rate being used for representing a probability of converting the clicks of the initial item display link information into the initial number information;

extracting a piece of second target item supply link information and a piece of second target item display link information corresponding to a preset number of pieces of initial number information in the initial conversion rate sequence; and
determining a second updated link path corresponding to the specified item based on the piece of second target item supply link information and the piece of second target item display link information.

	6.	(Canceled)  



	7.	(Canceled)  



	8.	(Currently Amended)  An apparatus for generating information, comprising: 
at least one processor; and
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
acquiring total number information and initial routing information of a specified item, the initial routing information comprising at least one piece of item supply link information and at least one piece of item display link information corresponding to the specified item;
querying at least one initial link path between the at least one piece of item supply link information and the at least one piece of item display link information in the initial routing information;
determining an updated link path between the at least one piece of item supply link information and the at least one piece of item display link information based on the total number information and the at least one initial link path; and
generating and transmitting updated routing information through the updated link path,
	wherein the determining of the updated link path between the at least one piece of item supply link information and the at least one piece of item display link information based on the total number information and the at least one initial link path comprises:
querying, for an initial link path among the at least one initial link path, initial number information corresponding to the initial link path, and establish an initial corresponding relationship between supply link information, initial item display link information, and the initial number corresponding to the initial link path; and
establishing an initial corresponding relationship table based on at least one of the initial corresponding relationships corresponding to the at least one initial link path,
	wherein the determining of the updated link path between the at least one piece of item supply link information and the at least one piece of item display link information based on the total number information and the at least one initial link path comprises:
ranking the initial number information in the initial corresponding relationship table in descending order, to obtain a number information sequence;
extracting a piece of first target item supply link information and a piece of first target item display link information corresponding to a preset number of pieces of initial number information in the number information sequence; and
determining a first updated link path corresponding to the specified item based on the piece of first target item supply link information and the piece of first target item display link information.

	9.	(Original)  The apparatus according to claim 8, wherein the querying of the at least one initial link path between the at least one piece of item supply link information and the at least one piece of item display link information in the initial routing information comprises:
determining, for item supply link information of the at least one piece of item supply link information, an initial link path corresponding to the item supply link information based 

      10.	(Canceled)  



	11.	(Canceled)  




	12.	(Currently Amended) The apparatus according to claim [[10]]8, wherein the determining of the updated link path between the at least one piece of item supply link information and the at least one piece of item display link information based on the total number information and the at least one initial link path comprises:
setting, for the initial number information in the initial corresponding relationship table, a ratio between clicks of the initial item display link information corresponding to the initial number information and the initial number information as an initial conversion rate, the initial conversion rate being used for representing a probability of converting the clicks of the initial item display link information into the initial number information;
ranking the initial conversion rates in the initial corresponding relationship table in descending order, to obtain an initial conversion rate sequence;
extracting a piece of second target item supply link information and a piece of second target item display link information corresponding to a preset number of pieces of initial number information in the initial conversion rate sequence; and
determining a second updated link path corresponding to the specified item based on the piece of second target item supply link information and the piece of second target item display link information.

	13.	(Canceled)  





	14.	(Canceled)  



	15.	(Currently Amended)  A non-transitory computer readable medium, storing a computer program thereon, wherein the computer program, when executed by a processor, cause the processor to implement  a method comprising:
acquiring total number information and initial routing information of a specified item, the initial routing information comprising at least one piece of item supply link information and at least one piece of item display link information corresponding to the specified item;
querying at least one initial link path between the at least one piece of item supply link information and the at least one piece of item display link information in the initial routing information;
determining an updated link path between the at least one piece of item supply link information and the at least one piece of item display link information based on the total number information and the at least one initial link path; and
generating and transmitting updated routing information through the updated link path, 
wherein the determining of the updated link path between the at least one piece of item supply link information and the at least one piece of item display link information based on the total number information and the at least one initial link path comprises:
querying, for an initial link path among the at least one initial link path, initial number information corresponding to the initial link path, and establishing an initial corresponding relationship between initial item supply link information, initial item display link information, and the initial number information corresponding to the initial link path; and
establishing an initial corresponding relationship table based on at least one of the initial corresponding relationships corresponding to the at least one initial link path, and
wherein the determining of the updated link path between the at least one piece of item supply link information and the at least one piece of item display link information based on the total number information and the at least one initial link path comprises:
ranking the initial number information in the initial corresponding relationship table in descending order, to obtain a number information sequence;
extracting a piece of first target item supply link information and a piece of first target item display link information corresponding to a preset number of pieces of initial number information in the number information sequence; and
determining a first updated link path corresponding to the specified item based on the piece of first target item supply link information and the piece of first target item display link information.

16.	(Canceled)  





References Cited
In the present application, claims 1-2, 5, 8-9, 12-15 are allowed.
The most related prior art patent of record is Roy (US 2019/0325330) and the most related non-patent literature of record is Reference U (see PTO-892).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684